Case 5:19-cv-02072-MCS-SP Document 69-1 Filed 12/14/20 Page 1 of 7 Page ID #:1747




                       Exhibit A
Case 5:19-cv-02072-MCS-SP Document 69-1 Filed 12/14/20 Page 2 of 7 Page ID #:1748




   1 Ryan D. Watstein (pro hac vice)
   2 rwatstein@kcozlaw.com
     Kristapor Vartanian (SBN 275378)
   3 kvartanian@kcozlaw.com
   4 Matthew A. Keilson (pro hac vice)
     mkeilson@kcozlaw.com
   5 KABAT CHAPMAN & OZMER LLP
   6 333 S. Grand Avenue, Suite 2225
     Los Angeles, CA 90071
   7 Telephone: (213) 493-3980
   8 Facsimile: (404) 400-7333
   9 Counsel for Defendant, Free Energy Savings Company, LLC
  10
                           UNITED STATES DISTRICT COURT
  11                      CENTRAL DISTRICT OF CALIFORNIA
  12
     MICHAEL TRUJILLO, individually         Case No: 5:19-cv-02072--MCS-SP
  13 and on behalf of all others similarly
  14 situated,                              DEFENDANT’S RESPONSE TO
                                            PLAINTIFF’S NOTICE OF
  15             Plaintiff,                 SUPPLEMENTAL AUTHORITY
  16 v.                                     IN OPPOSITION TO MOTION
                                            FOR PARTIAL JUDGMENT ON
  17 FREE ENERGY SAVINGS                    THE PLEADINGS
  18 COMPANY, LLC, D/B/A QUALITY
     CONSERVATION SERVICES,                 Hon. Hon. Mark C. Scarsi
  19
  20             Defendant.                 Compl. Filed: October 29, 2019

  21                                             Trial Date: August 24, 2021
  22
  23
  24
  25
  26
  27
  28

                 DEF.’S RESPONSE TO NOTICE OF SUPP. AUTHORITY--5:19-cv-02072--MCS-SP
Case 5:19-cv-02072-MCS-SP Document 69-1 Filed 12/14/20 Page 3 of 7 Page ID #:1749




   1         Defendant, Free Energy Savings Company, LLC d/b/a Quality Conservation
   2 Services (“QCS”), hereby responds to Plaintiff’s notice of supplemental authority in
   3 opposition to QCS’s motion for partial judgment on the pleadings. Plaintiff’s notice
   4 directs the Court to an order denying a motion to dismiss in Abramson v. Federal
   5 Insurance Company, No. 8:19-cv-02524, Dkt. 60 (M.D. Fla. Dec. 11, 2020). The
   6 notice itself contains a false statement and the decision it cites is legally flawed.
   7         First, the notice contains a false statement. Plaintiff states Abramson is “in line
   8 with the vast majority of courts to consider [the subject matter jurisdiction] issue[.]”
   9 This statement is demonstrably false. As Plaintiff conceded at oral argument, only
  10 two courts had considered this issue at the time of the hearing. See Creasy v. Charter
  11 Comms., Inc., --- F.3d ----, No. 2:20-CV-01199, 2020 WL 5761117 (E.D. La. Sept.
  12 28, 2020); Lindenbaum v. Realgy, LLC, --- F.3d ----, No. 1:19 CV 2862, 2020 WL
  13 6361915 (N.D. Ohio Oct. 29, 2020). Both agreed with QCS’s argument, following
  14 logic, precedent, and First Amendment principles, that the speech restriction at issue
  15 here was unconstitutional—and thus unenforceable—during the period of time it
  16 illegally discriminated on the basis of content.
  17         On December 11, 2020, two additional district court decisions came down
  18 addressing this issue: Abramson and Hussain v. Sullivan Buick-Cadillac-GMC Truck,
  19 Inc., et al., 5:20-cv-00038-JSM-PR, Dkt. 74 (M.D. Fla. Dec. 11, 2020). As detailed
  20 in QCS’s notice of supplemental authority (Dkt. 67), Hussain agreed with Creasy and
  21 Lindenbaum that federal courts lack jurisdiction to enforce an unconstitutional statute.
  22 Abramson, the outlier, did not. The opinion, however, is critically flawed: it relies on
  23 no reasoning of its own and refers solely to reasoning in other opinions that does not
  24 exist. Accordingly, Plaintiff’s statement that Abramson follows the “majority” of
  25 courts is demonstrably false.
  26         Second, Plaintiff neglects to mention that Abramson contains no independent
  27 reasoning of its own and instead “adopts” reasoning of other courts that supposedly
  28 considered this issue. See No. 8:19-cv-02524, Dkt. 60, at *3 (“The Court finds these
                                                  1
                  DEF.’S RESPONSE TO NOTICE OF SUPP. AUTHORITY--5:19-cv-02072--MCS-SP
Case 5:19-cv-02072-MCS-SP Document 69-1 Filed 12/14/20 Page 4 of 7 Page ID #:1750




   1 decisions persuasive and adopts their reasoning and analysis.”). But none of the
   2 decisions Abramson cites even touched on the relevant jurisdictional question raised
   3 in Abramson or by QCS in this case: whether a court can enforce a speech restriction
   4 during the time it was unconstitutional. In fact, several of those cases did not even
   5 involve adversarial briefing at all, as they addressed motions for default judgment or
   6 other motions totally unrelated to the argument QCS makes here.                    Schmidt v.
   7 AmerAssist A/R Sols. Inc., No. CV-20-00230, 2020 WL 6135181, at *4-7 (D. Ariz.
   8 Oct. 19, 2020) (addressing unopposed motion for default judgment under TCPA);
   9 Burton v. Fundmerica, Inc., No. 8:19-CV-119, 2020 WL 4504303, at *1-2 (D. Neb.
  10 Aug. 5, 2020) (same); Lacy v. Comcast Cable Communications, LLC, No. 3:19-cv-
  11 05007, 2020 WL 4698646, at *1 (W.D. Wash. Aug. 13, 2020) (addressing motion to
  12 stay TCPA case with no discussion of jurisdiction); Komaiko v. Baker Techs., Inc.,
  13 No. 19-cv-03795, 2020 WL 5104041, at *2 (N.D. Cal. Aug. 11, 2020) (same);
  14 Buchanan v. Sullivan, No. 8:20-CV-301, 2020 WL 6381563, at *3 (D. Neb. Oct. 30,
  15 2020) (denying motion to dismiss where defendant asserted lack of subject matter
  16 jurisdiction but “advance[d] no argument to support this claim”).
  17         These cases, and by extension, Abramson, which mistakenly relies on them,
  18 have absolutely nothing to say regarding the question of whether federal courts lack
  19 subject matter jurisdiction to enforce a statute at the time it was unconstitutional
  20 because they were not briefed on this question and, therefore, did not address it.
  21 Simply put, “[c]onstitutional rights are not defined by inferences from opinions which
  22 did not address the question at issue.” Texas v. Cobb, 532 U.S. 162, 169 (2001) (citing
  23 Hagans v. Lavine, 415 U.S. 528, 535, n. 5 (1974) (“[W]hen questions of jurisdiction
  24 have been passed on in prior decisions sub silentio, this Court has never considered
  25 itself bound when a subsequent case finally brings the jurisdictional issue before us”);
  26 see also Phelps v. Wyeth, Inc., 938 F. Supp. 2d 1055, 1062 (D. Or. 2013) (“[q]uestions
  27 which merely lurk in the record, neither brought to the attention of the court nor ruled
  28 upon, are not to be considered as having been so decided as to constitute precedents”)
                                                  2
                  DEF.’S RESPONSE TO NOTICE OF SUPP. AUTHORITY--5:19-cv-02072--MCS-SP
Case 5:19-cv-02072-MCS-SP Document 69-1 Filed 12/14/20 Page 5 of 7 Page ID #:1751




   1 (quoting Webster v. Fall, 266 U.S. 507, 511 (1925)). Indeed, as QCS has pointed out,
   2 the only courts to ever specifically address the question posed here and offer their own
   3 independent reasoning have all come to the same (correct) conclusion: the
   4 discriminatory speech restriction is unenforceable prior to the Supreme Court’s
   5 severance of the statute in AAPC. See Creasy, 2020 WL 5761117, at *2 (“confronted
   6 with a genuine issue of first impression … the Court concludes … the government-
   7 debt exception rendered §227(b)(1)(A)(iii) an unconstitutional content-based
   8 restriction on speech”) (emphasis added); Lindenbaum, 2020 WL 6361915, at *7;
   9 Hussain, at *6 (“The 2015 amendment, adding the government-debt exception,
  10 changed an otherwise valid statute to an unconstitutional content-based restriction …
  11 Thus, at the time Defendants engaged in the speech at issue in this case, Defendants
  12 were subject to an unconstitutional content-based restriction.”).
  13         Notably, Abramson was decided without the benefit of a reply brief, which
  14 would presumably have informed the court that the cases incorrectly cited by the
  15 plaintiff there did not actually address the question presented in Abramson.
  16         For the foregoing reasons, the Court should entirely disregard the non-existent
  17 reasoning of Abramson and follow the constitutionally-sound opinions issued in
  18 Creasy, Lindenbaum, and Hussain, the former two of which were selected for
  19 publication.
  20
  21 Dated: December 14, 2020                      KABAT CHAPMAN & OZMER LLP

  22                                               By: /s/ Ryan D. Watstein
  23                                               Ryan D. Watstein
  24                                               Counsel for Defendant
  25
  26
  27
  28
                                                  3
                  DEF.’S RESPONSE TO NOTICE OF SUPP. AUTHORITY--5:19-cv-02072--MCS-SP
Case 5:19-cv-02072-MCS-SP Document 69-1 Filed 12/14/20 Page 6 of 7 Page ID #:1752




   1                                PROOF OF SERVICE
   2                     UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
   3
           I am employed in Atlanta, Georgia; I am over the age of 18 and not a party to
   4 the within action; my business address is 171 17th Street NW, Suite 1550, Atlanta, GA
     30363.
   5
   6       On December 14, 2020, I served the foregoing document DEFENDANT’S
     RESPONSE TO PLAINTIFF’S NOTICE OF SUPPLEMENTAL
   7 AUTHORITY IN OPPOSITION TO MOTION FOR PARTIAL JUDGMENT
   8 ON THE PLEADINGS on the interested parties to this action by delivering a copy
     thereof in a sealed envelope addressed to each of said interested parties at the
   9 following address(es): SEE ATTACHED LIST
  10
          (BY MAIL) I am readily familiar with the business practice for collection and
  11       processing of correspondence for mailing with the United States Postal Service.
           This correspondence shall be deposited with the United States Postal Service
  12
           this same day in the ordinary course of business at our Firm’s office address in
  13       Los Angeles, CA. Service made pursuant to this paragraph, upon motion of a
           party served, shall be presumed invalid if the postal cancellation date of postage
  14
           meter date on the envelope is more than one day after the date of deposit for
  15       mailing contained in this affidavit.
  16        (BY ELECTRONIC SERVICE) by causing the foregoing document(s) to be
  17         electronically filed using the Court’s Electronic Filing System which constitutes
             service of the filed document(s) on the individual(s) listed on the attached
  18         mailing list.
  19
            (Federal) I declare that I am employed in the office of a member of the bar of
  20         this court at whose direction the service was made. I declare under penalty of
             perjury that the above is true and correct.
  21
  22         Executed on December 14, 2020, at Atlanta, Georgia.

  23                                             By: /s/ Ryan D. Watstein
                                                 _____________________________
  24                                              Ryan D. Watstein
  25
  26
  27
  28

                                         PROOF OF SERVICE
Case 5:19-cv-02072-MCS-SP Document 69-1 Filed 12/14/20 Page 7 of 7 Page ID #:1753



                                     SERVICE LIST
   1
       Steven L. Woodrow
   2   Patrick H. Peluso
       Woodrow & Peluso, LLC
   3
       3900 East Mexico Ave., Suite 300
   4   Denver, Colorado 80210
       swoodrow@woodrowpeluso.com
   5
       ppeluso@woodrowpeluso.com
   6
     Afshin Siman
   7
     Law Office of Afshin Siman
   8 6210 Wilshire Blvd., Ste. 211
     Los Angeles, CA 90048
   9
     siman@simanlawfirm.com
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                          PROOF OF SERVICE
